ORDER

PER CURIAM
Michael L. Arnold, Sr., (Movant) appeals from the motion "court’s Findings of Fact and Conclusions of Law (Judgment) on Movant’s Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence denying Movant’s Rule 29.15 claims for *909post-conviction relief (PCR Motion). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).